DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 5 and 12-13 are examined herein.

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5, 12-13, and 28-30 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims are directed to a method of providing infant formula comprising the nutritional components of: lactoferrin and serum albumin, as in claims 5 and 12-13, to an infant does not amount to more than what is found in nature, as admitted by Applicant in the Affidavit of 12/04/2020.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the specifically claimed amount of nutritional components, the only recited ingredient.  
The optimal amount of the nutritional components provided is disclosed as being present in an amount based on that found in human milk (3rd sentence of the Background) and therefore does not amount to significantly more than the judicial exception because human milk is naturally occurring.  
There is no indication in the specification that the claimed composition comprising the claimed nutritional components have any characteristics (structural, functional, or otherwise) that are different from naturally occurring amino acids and the other naturally occurring ingredients.  Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter.  
Further, regarding the method steps of administering a formula to infants is long and commonly known therefore does not amount to invention.
In summary, a claim limitation can integrate a judicial exception by applying or using the judicial exception(s) to effect a particular treatment or prophylaxis for a disease or medical condition. Although this is an important consideration for claims reciting laws of nature or natural phenomena, it is not the only relevant consideration for such claims. This consideration originated as part of the “Other Meaningful Limitations” consideration discussed in MPEP 2106.05(e) with respect to Step 2B. Moved into Step 2A after the Vanda decision in April 2018, but was limited to treatment steps that applied laws of nature. 
2019 PEG expands this consideration to encompass treatment and prophylaxis limitations, and to cover limitations that apply any type of judicial exception (not just laws of nature). Examples of “treatment” and “prophylaxis” limitations include (but are not limited to) administration of medication, surgery, radiation therapy, phototherapy, physiotherapy, acupuncture, and the like. When evaluating this consideration, the following factors are relevant. The particularity or generality of the treatment or prophylaxis limitation(s); Whether the limitation(s) have more than a nominal or insignificant relationship to the exception(s); and Whether the limitation(s) are merely extra-solution activity or a field of use. The treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). 
A claim is not particular if it recites a generic form of administration. The treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception(s). The claims herein do not recite specific correlations/testing between specific bodily responses in association with the composition used and a claimed medical condition. The administration step is not particular and the composition used does not integrate the law of nature into a practical application. When considering a “Particular Transformation”, the claims do not integrates the law of nature into a process that transforms one thing into a different thing (see MPEP 2106.05(c).


When considering “Other Meaningful Limitations”, the claim limitations do not integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)).
The 2019 PEG does not change the Step 2B analysis, which still requires an analysis of whether the claim provides an inventive concept (also called significantly more). It also remains true that even if a claim is directed to a judicial exception and requires analysis under Step 2B, it may still be eligible, for example if it recites an additional element (or a combination of elements) that are unconventional. In this case, the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), therefore the claim is ineligible.
Because revised Step 2A Prong Two overlaps with Step 2B, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. For example, if an additional element were considered to be a field of use in Step 2A, it will also be a field of use in Step 2B. However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant, they should reevaluate that conclusion in Step 2B. 
In this case such reevaluation indicated that the element is conventional or not otherwise more than what is well-understood, routine, conventional activity in the field, therefore, the finding indicates that an inventive concept is present and that the claim is thus ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 13, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Montagne in view of Academy, Winter, Fiore and O’Connor (2010/0119617).
Montagne: Dynamics of the Main Immunologically and Nutritionally Available Proteins of Human Milk during Lactation; Journal of Food Composition and Analysis, Volume 13, Issue 2, April 2000.

Academy: The Academy of Breastfeeding Medicine Protocol Committee: ABM Clinical Protocol #3: Hospital Guidelines for the Use of Supplementary Feedings in the Healthy Term Breastfed Neonate, Revised 2009, Breastfeeding Medicine, Vol. 4, No. 3., 2009, pg. 175-182.

Winter: Breast Milk Custom Formulated For Baby’s Gender; February 19, 2014 at: https://web.archive.org/web/20140302064205/https://www.iflscience.com/health-and-medicine/breast-milk-custom-formulated-baby’s-gender/

Fiore: Breast Feeding Benefits Boys' Brains; MedPage Today December 20, 2010; at: https://www.medpagetoday.org/pediatrics/generalpediatrics/23982

Independent claim 5
Montagne teaches the average concentration in human breast milk of lactoferrin (LF) and serum albumin (SA) for the first three months of lactation (Table 1, pg. 131), wherein it is desirable to devise infant formulas with nutrient concentrations as close as possible to human milk (pg. 135). 



Given that Montagne discloses the content of lactoferrin (LF) and serum albumin (SA) in human breast milk over time and that it would be desirable to devise infant formulas with nutrient concentrations as close as possible to human milk, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared infant formula compositions with lactoferrin and serum albumin concentrations the same as those as human breast milk for a given lactation period. 

Structure of formulas
Montagne teaches it is desirable to devise infant formulas with nutrient concentrations as close as possible to human milk. (pg. 135).
Given that Montagne discloses the content of alpha-lactalbumin in human breast milk over time and that it would be desirable to devise infant formulas with nutrient concentrations as close as possible to human milk, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared infant formula compositions with alpha-lactalbumin concentrations the same as those as human breast milk for a given lactation period.
Further, Academy teaches that infants should be provided with infant formula (i.e. synthetic) (pg. 177).
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formulas, as the modified teaching above, to include that the formula is a synthetic infant formula, as claimed, because Academy illustrates that the art finds synthetic infant formulas as being suitable for similar intended uses, including methods of making infant formulas (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Composition A
Montagne teaches the use of multiple compositions, any of which could be called composition A (Table 1, pg. 131).
Montagne teaches that the infant formula compositions, comprise: 
a concentration of lactoferrin of 0.20 to 1.21 g/L (i.e. 200 to 1210 mg/L); and 
a concentration of serum albumin of 0.11 to 0.94 g/L (i.e. 110 to 940 mg/L).

Composition B
Montagne teaches the use of multiple compositions, any of which could be called composition B (Table 1, pg. 131).
Montagne teaches that the infant formula compositions, comprise: 
a concentration of lactoferrin of 0.20 to 1.21 g/L (i.e. 200 to 1210 mg/L); and 
a concentration of serum albumin of 0.11 to 0.94 g/L (i.e. 110 to 940 mg/L).

Ratio of Composition A to Composition B
Given that Montagne discloses the content of lactoferrin (LF) and serum albumin (SA) in human breast milk over the first three months (Table 1, pg. 131), and that it is desirable to devise infant formulas with nutrient concentrations as close as possible to human milk (pg. 135), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared infant formula compositions with lactoferrin and serum albumin concentrations the same as those as human breast milk for a given lactation period. 

Montagne’s lower limit and upper limit for multiple concentrations of lactoferrin, include: 0.20 to 1.21 g/L (i.e. 200 to 1210 mg/L), as discussed above.
This amount encompasses the claim of: a ratio of a lactoferrin concentration of the one synthetic nutritional composition to a lactoferrin concentration in another synthetic nutritional composition of 1:12.89 to 1:1.09, and 

Montagne’s upper and lower limits of for multiple concentrations of serum albumin, including: 0.11 to 0.94 g/L (i.e. 110 to 940 mg/L). 
This amount encompasses the claim of: a ratio of a serum albumin concentration of the one synthetic nutritional composition to a serum albumin concentration in another synthetic nutritional composition of 1:19.7 to 1:10007.  

Intended Use of Compositions A & B based on age and gender
The claim is toward the method of making two infant formulas, therefore the particulars of what the formulas are called or there intended use, do not distinguish over the product made or the method of making said products because it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, properties, and would function similarly, including as:


a male gender specific synthetic nutritional composition; and
a female gender specific synthetic nutritional composition.

Further, Montagne teaches that the infants for the first three months of age were 
were provided with multiple formulas comprising lactoferrin (LF) and serum albumin (SA) which encompasses administering two compositions to infants up to two weeks of age.  
Montagne teaches that the taught formula are provided to infants, meaning both female and male infants, which means that they all encompass being a female gender composition being administered to a female infant and a male gender composition being administered to a male infant, as claimed. 
Further, the teaching provides that the multiple specific formulas are administered to each of female and male infants, which encompasses the formulas include those for gender types, including: male specific and/or female specific, as claimed.
Also, MPEP 2144.08.II.4 discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are so few alternatives.



Therefore, Montagne’s teaching of multiple infant formulas encompasses and anticipates the claim of a nutritional system comprising:
two compositions: 
a male gender specific synthetic nutritional composition for a male infant up to two weeks of age; and 
a female gender specific synthetic nutritional composition for a female infant up to two weeks of age.

In the alternative, Montagne teaches that nutritional infant formulas are modeled to human breast milk (ti.), the teaching is not explicit about the nutritional infant formulas being made for specific genders, such as one formulation for male infants and another formulation for female infants.
Winter also teaches about using nutritional infant formulas and that human breast milk is gender specific (see 1st para. and short article in full), meaning that the nutritional content differs between males and females. 
Fiore teaches that breast milk is beneficial to boys (ti. and short article), which provides a reasonable expectation of success in designing formulas after breast milk for boys because of the benefits they provide.
O’Connor also teaches about fortified infant formulas (ab.) and further provides that in studies where improvements are found, it is the male and smaller infants that appear to achieve the greatest benefit of a nutrient-enriched formula (0009).


Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using synthetic nutritional infant formulas, as Montagne, to include a step wherein said formulas are gender specific, one for males and another for females, as claimed, because:
Montagne teaches that synthetic infant formulas are to be modeled to human breast milk,
the combination of Winter and Fiore provides that human breast milk is beneficially gender specific, therefore infant formulas are known to be beneficially gender specific; and
O’Connor teaches that male infants benefit from nutrient-enriched formula; 
which means that given the desire to model human breast milk one of skill would have a reasonable expectation that human breast milk being modeled is toward known gender specific nutritional contents.

Steps of measuring and mixing to make the claimed compositions
As for the claimed steps of measuring out an amount of a nutritional composition and mixing it with an additive and/or diluent (i.e. water), the Examiner takes official notice that measuring infant formula, like a scoop of powder; and mixing it with a diluent such as water are universally known in the infant formula art.  




Intended use of the method as a whole 
The teaching of multiple infant formulations, by Montagne, provides a method of preparing a nutritional system, as claimed.

Independent claim 12 
Intended use: To “treat or mitigate sub optimal growth and development of an infant 
Montagne provides the use of alpha-lactalbumin in infant formulas, and the modified teaching, in Academy, provides that that infants with hyperbilirubinemia experiencing starvation and therefore should be provided with infant formula (pg. 177).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an infant formula such as that produced by the modification of Montagne to an infant with hyperbilirubinemia experiencing starvation.  
Such an infant would necessarily be experiencing sub-optimal growth and development due to starvation.  The modification of Montagne to provide infant formula to an infant with hyperbilirubinemia experiencing starvation would “treat or mitigate alpha-lactalbumin” as recited in claim 12 and provide “an optimum amount of alpha-lactalbumin to an infant having sub-optimal growth and development” as recited in claim 13.





Independent claim 13

Step of providing
Montagne teaches the use of multiple formulations, which reads on a step of providing a nutritional system, as claimed.

Step of administering
Montagne teaches that nutritional formulas are fed (i.e. administered) to infants (ab.).

Intended use
Since Montagne provides encompassing amounts of lactoferrin and/or serum albumin to an infant, the teaching encompasses a method for providing an optimum amount of lactoferrin and/or serum albumin to an infant, as in claim 13.

Response to Arguments
It is asserted, that in the Final Office Action and Advisory Action, Claims 5, 12, 13, and 28-30 are rejected under 35 U.S.C. §101. Specifically, the Patent Office alleges that these claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant respectfully disagrees. 

In this regard, independent Claim 12 is directed to a method to treat, prevent or mitigate sub optimal growth and development of infants, and independent Claim 13 is directed to a method for providing an optimum amount of lactoferrin and/or serum albumin to infants. These claims are directed to treatment methods and each recite a nutritional system not found in nature. Further, independent Claim 5 is directed to a method of preparing a nutritional system not found in nature. 
Moreover, independent Claims 12 and 13 each further recite specific administering steps, thus ensuring that additional elements of the claims add significantly more than the alleged judicial exception. 
In this regard, Applicant notes that on May 4, 2016 the Patent Office issued examples to be used in conjunction with the 2014 Interim Guidance on Subject Matter Eligibility (2014 IEG). Example 29 is directed to "Diagnosing and Treating Julitis." In this example, Claim 6 recites "A method of diagnosing and treating julitis in a patient, said method comprising: a. obtaining a plasma sample from a human patient; b. detecting whether JUL-1 is present in the plasma sample; c. diagnosing the patient with julitis when the presence of JUL-1 in the plasma sample is detected; and d. administering an effective amount of anti-tumor necrosis factor (TNF) antibodies to the diagnosed patient." 
Analysis of this claim states that the claim is directed to a judicial exception. Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. This example claim further recites an additional element of administering an effective amount of anti-TNF antibodies to the diagnosed patient (step d).  Notably, the analysis by the Patent Office then states: When the additional elements are viewed as a combination, however, the additional elements (steps a, b and d) amount to a claim as a whole that adds meaningful limits on the use of the exception (the correlation and critical thinking step). The totality of these steps including the recitation of a particular treatment (administration of an effective amount of anti-TNF antibodies) in step d integrate the exception into the diagnostic and treatment process, and amount to more than merely diagnosing a patient with julitis and instructing a doctor to generically "treat it." Further, the combination of steps, which is not routine and conventional, ensures that patients who have julitis will be accurately diagnosed (due to the detection of JUL-1 in their plasma) and properly treated with anti-TNF antibodies, as opposed to being misdiagnosed as having rosacea as was previously commonplace. 
In response, the claims herein are not related to the example provided above. No critical steps, correlation or thinking are implored herein. Therefore this aregument is not persuasive.

It is further asserted, that the analysis proceeds to cite Diamond v. Diehr, 450 U.S. 175, 188 (1981) for its holding "a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made." As a result, Claim 6 in Example 29 as a whole amounts to significantly more than the exception itself and thus is eligible. Similarly here, independent Claims 12 and 13 each recite an administering step such that the claim as a whole adds meaningful limits on the alleged judicial exception recited therein. The totality of the steps recited in the independent claims integrate the alleged judicial exception into a diagnostic and treatment process and amounts to more than merely diagnosing the subject. Further in this regard, a recent memorandum by the Patent Office addresses the recent decision by the Federal Circuit in Vanda Pharmaceuticals v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018). The memorandum explains that in Vanda, the Federal Circuit 
determined that the claims at issue are "patent eligible under 35 U.S.C. § 101 because they are not 'directed to' a judicial exception" (emphasis in memorandum). The memorandum sets forth three such points:  "[T]he Federal Circuit evaluated the claims as a whole, including the arguably conventional genotyping and treatment steps, when determining that the claim was not 'directed to' the recited natural relationship between the patient's genotype and the risk of QTc prolongation." "[T]he Federal Circuit cited the Supreme Court '[t]o further underscore the distinction between method of treatment claims and those in Mayo.' . . . Method of treatment claims (which apply natural relationships as opposed to being 'directed to' them) were identified by the Supreme Court as not being implicated by its decisions in Mayo and Myriad because they 'confine their reach to particular applications"' (emphasis in memorandum). "[T]he Federal Circuit did not consider whether or not the treatment steps were routine or conventional when making its 'directed to' determination" (emphasis in memorandum). 
The memorandum concludes by stating that: The USPTO's current subject matter eligibility guidance and training examples are consistent with the Federal Circuit's decision in Vanda, with the understanding that: (1) "method of treatment" claims that practically apply natural relationships should be considered patent eligible under Step 2A of the USPTO's subject matter eligibility guidance; and (2) it is not necessary for "method of treatment" claims that practically apply natural relationships to include nonroutine or unconventional steps to be considered patent eligible under 35 U.S .C. § 101. For example, claims 5 and 6 of USPTO Example 29 (Diagnosing and Treating Julitis) should be considered patent eligible under Step 2A of the USPTO's subject matter eligibility guidance in light of the Federal Circuit decision in Vanda. 
Furthermore, the recent Pernix Ireland Pain DAC v. Alvogen Malta Operations Ltd. (D. Del. 2018) decision, the court opined that as in Vanda, the claims at issue affirmatively recite "treatment steps," "that is, directed at a new and useful method of treating pain in a certain population of patients using a specific set of hydrocodone bitartrate formulations" and thus, are patent eligible. Here, as noted above, independent Claims 12 and 13 each affirmatively recite treatment steps, i.e., administering steps. Therefore, these claims and the claims dependent therefrom are patent eligible. 
Accordingly, the present claims fully comply with 35 U.S.C. § 101, and the non-statutory subject matter rejection should be reconsidered and withdrawn. 
In response, regarding the method steps of administering a formula to infants is long and commonly known therefore does not amount to invention.
In summary, a claim limitation can integrate a judicial exception by applying or using the judicial exception(s) to effect a particular treatment or prophylaxis for a disease or medical condition. Although this is an important consideration for claims reciting laws of nature or natural phenomena, it is not the only relevant consideration for such claims. This consideration originated as part of the “Other Meaningful Limitations” consideration discussed in MPEP 2106.05(e) with respect to Step 2B. Moved into Step 2A after the Vanda decision in April 2018, but was limited to treatment steps that applied laws of nature. 
2019 PEG expands this consideration to encompass treatment and prophylaxis limitations, and to cover limitations that apply any type of judicial exception (not just laws of nature). Examples of “treatment” and “prophylaxis” limitations include (but are not limited to) administration of medication, surgery, radiation therapy, phototherapy, physiotherapy, acupuncture, and the like. When evaluating this consideration, the following factors are relevant. The particularity or generality of the treatment or prophylaxis limitation(s); Whether the limitation(s) have more than a nominal or insignificant relationship to the exception(s); and Whether the limitation(s) are merely extra-solution activity or a field of use. The treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). 
A claim is not particular if it recites a generic form of administration. The treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception(s). The claims herein do not recite specific correlations/testing between specific bodily responses in association with the composition used and a claimed medical condition. The administration step is not particular and the composition used does not integrate the law of nature into a practical application. When considering a “Particular Transformation”, the claims do not integrates the law of nature into a process that transforms one thing into a different thing (see MPEP 2106.05(c).


When considering “Other Meaningful Limitations”, the claim limitations do not integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)).
The 2019 PEG does not change the Step 2B analysis, which still requires an analysis of whether the claim provides an inventive concept (also called significantly more). It also remains true that even if a claim is directed to a judicial exception and requires analysis under Step 2B, it may still be eligible, for example if it recites an additional element (or a combination of elements) that are unconventional. In this case, the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), therefore the claim is ineligible.
Because revised Step 2A Prong Two overlaps with Step 2B, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. For example, if an additional element were considered to be a field of use in Step 2A, it will also be a field of use in Step 2B. However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant, they should reevaluate that conclusion in Step 2B. 
In this case such reevaluation indicated that the element is conventional or not otherwise more than what is well-understood, routine, conventional activity in the field, therefore, the finding indicates that an inventive concept is present and that the claim is thus ineligible. 

 	It is asserted, that in the Final Office Action and Advisory Action, Claims 5, 12-13, and 28-30 are rejected under 35 U.S.C. §112(b) as allegedly indefinite. Specifically, the Patent Office asserts that the independent claims each recite present broad ranges together with narrow ranges that falls within the broad ranges.  In response, without acquiescing to the merits of the rejection and solely to advance prosecution of this application, Applicant has amended the independent claims to each recite only the ratios of the concentrations. 
Applicant respectfully submits that the present claims, read in light of the specification, reasonably apprise those skilled in the art both of the utilization and scope of the claimed inventions, and the language is as precise as the subject matter permits. 
In this regard, the standard for determining whether the definitiveness requirement is met under 35 U.S.C. § 112, ¶ 2 is "whether those skilled in the art would understand what is claimed when the claim is read in light of the Specification." Orthokinetics Inc. v. Safety Travel Chairs Inc, 1 U.S.P.Q. 2d 1081-1088 (Fed. Cir. 1986). "If the claims, read in light of the Specification, reasonably apprise those skilled in the art both of the utilization and scope of the invention, and if the language is as precise as the subject matter permits, the Courts can demand no more." North American Vaccine Inc. v American Cyanamid Co., 28 U.S.P.Q. 2d 1333, 1339 (Fed. Cir. 1993). 
For at least the reasons set forth above, the present claims fully comply with the requirements of 35 U.S.C. §112(b). Accordingly, the indefiniteness rejections of the present claims should be reconsidered and withdrawn. 

Also, in the Final Office Action, Claims 28-30 are rejected under 35 U.S.C. §112(d) for improper dependency. In the previous response to the Final Office Action, Claims 28-30 were canceled without prejudice or disclaimer, and thus this rejection of these claims are moot and should have be withdrawn. 
In response, Applicant’s timely response with amendments that overcome said 112 rejections are appreciated, therefore, said Rejection is not re-issued herein.

It is asserted, in the Final Office Action and Advisory Action, Claims 5, 12, 13, and 28-30 are rejected under 35 U.S.C. §103 as being allegedly unpatentable over "Dynamics of the Main Immunologically and Nutritionally Available Proteins of Human Milk during Lactation," Journal of Food Composition and Analysis, Vol. 13, Issue 2, pages 127-137 to Montagne et al. ("Montagne") in view of Breastfeeding Medicine, Vol. 4, No. 3., 2009, pg. 175-182 to Academy ("Academy"), Breast Milk Custom Formulated For Baby's Gender; February 19, 2014 to Winter  ("Winter"), Breast Feeding Benefits Boys' Brains; MedPage Today December 20, 2010 to Fiore ("Fiore"), and U.S. Publication No. 2010/0119617 to O'Connor ("O'Connor"). 
Amended independent Claims 5, 12, and 13 each recite, in part, a male gender specific synthetic nutritional composition for a male infant up to two weeks of age; and a female gender specific synthetic nutritional composition for a female infant up to two weeks of age, a ratio of a lactoferrin concentration of the female gender specific synthetic nutritional composition to a lactoferrin concentration of the male gender specific synthetic nutritional composition is 1:12.89 to 1:1.09, and a ratio of a serum albumin concentration of the female gender specific synthetic nutritional composition to a serum albumin concentration of the male gender specific synthetic nutritional composition is 1:19.7 to 1:10007. 
As detailed in the specification, Applicant has surprisingly found that the concentration ranges of lactoferrin and serum albumin in human milk can vary up to 1 month, more particularly up to 2 weeks, postpartum depending on the gender of the mother's infant. In light of this finding, Applicant has developed gender specific nutritional compositions and nutritional systems comprising them that reflect these identified gender differences. See specification, page 2, line 22-page 3, line 3; emphasis added. 
In contrast to the claimed inventions, the cited references alone or in combination fail to render obvious the present claims. For example, the skilled artisan would not have combined these references to arrive at the present claims that require a male gender specific synthetic nutritional composition and a female gender specific synthetic nutritional composition, wherein a ratio of a lactoferrin concentration of the female gender specific synthetic nutritional composition to a lactoferrin concentration of the male gender specific synthetic nutritional composition is 1:12.89 to 1:1.09, and a ratio of a serum albumin concentration of the female gender specific synthetic nutritional composition to a serum albumin concentration of the male gender specific synthetic nutritional composition is 1:19.7 to 1:10007. 
In this regard, the Patent Office admits that the primary reference Montagne does not teach nutritional infant formulas being made for specific genders. Then, the Patent Office cites Winter, Fiore, and O'Connor in an attempt to remedy this deficiency of Montagne. Specifically, the Patent Office alleges that these references teach that breastmilk is gender specific and teach designing infant formulas after breastmilk, respectively. See Office Action, pages 10-18. 
 	In response, Montagne makes obvious that nutritional infant formulas are made for specific genders, by teaching they are for infants, which encompass male and female genders.  The secondary references are provided for specificity of this. Therefore this argument is not persuasive.  
Remaining arguments are previously presented, therefore please  see previous Office Action and the sections therein toward Responses to Arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Singhal: KR 20050097547 A; DATE PUBLISHED: 2005-10-07.
Singhal teaches feeding babies formula in the first two weeks of life, wherein the formula comprises 0.5 to 1.0 g/100 ml of protein (ab.).  
Singhal teaches the type of protein used, includes: a combination of serum albumin and lactoferrin (3rd para of the Description-of-Embodiments), as claimed.  
Therefore, the amount of protein taught by Singhal teaches, is sufficient to encompasses the full range claimed, including: a ratio of a lactoferrin concentration of the one synthetic nutritional composition to a lactoferrin concentration in another synthetic nutritional composition of 1:12.89 to 1:1.09, and a ratio of a serum albumin concentration of the one synthetic nutritional composition to a serum albumin concentration in another synthetic nutritional composition of 1:19.7 to 1:10007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793